DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/19/2021 is acknowledged. Accordingly, claims 22 and 23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2: Line 1 sets forth that the drug reservoir has “a pair of expandable membranes” and depends from claim 1 which recites that the drug reservoir has “an expandable membrane”. It is unclear if the “pair” of membranes are in addition to the membrane of claim 1 (and thus require three membranes) or if they are intended to further define the membrane of claim 1 as actually being a “pair” of membranes. For the sake of examination, the latter is the interpretation applied to the claim. It is suggested to amend claim 2 to recite “wherein the drug reservoir has  a second extendable membrane[[s]], the membranes affixed to first and second sides of the equatorial rib”. 
Re claim 3: Line 1 sets forth that the drug reservoir has “a single membrane” and depends from claim 1 which recites that the drug reservoir has “an expandable membrane”. It is unclear if the “single” membrane of claim 3 is in addition to the membrane of claim 1 (and thus require two membranes) of if it intended to set forth that the pump includes only one membrane. For the sake of examination, the latter is the interpretation applied to the claim. It is suggested to amend claim 3 to recite “wherein the membrane of the drug reservoir [[has]] is a single membrane”.
Re claim 8: Line 1 introduces “a filter” but line 4 refers to “the bacterial filter”. Since line 1 does not set forth that the filter is a “bacterial filter”, it is unclear if the recitation on line 4 is intended to refer to the filter of line 1 or is intended to introduce an bacterial filter”.
Re claim 12: Line 1 sets forth that the equatorial rib of claim 1 has “at least two diametrically opposed bores” and depends from claim 11 which recites that the equatorial rib of claim 1 has “at least one bore”. It is unclear if the “at least two” bores of claim 12 are intended to be in addition to the “at least one” bore of claim 11 (and thus require at least three bores) or if they are intended to further define that “at least one” bore of claim 11 as comprising “at least two” bores. For the sake of examination, the latter is the interpretation applied to the claim. It is suggested to amend claim 12 to recite “wherein the at least one bore of the equatorial rib [[has]] comprises at least two diametrically opposed bores 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites dependence on itself and, therefore, is in improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lord et al. (PG PUB 2003/0050623).
Re claim 1, Lord discloses an implantable pump 10 (Fig 1) comprising: a rigid housing 12 (Fig 1; “titanium”, Para 44); within the housing, a drug reservoir (formed between top membrane 50 and top cover 22 and formed between bottom membrane 44 and bottom cover 42, as seen in Fig 5; Para 60) having an expandable membrane 50 (Fig 5,7; Para 58) affixed to an equatorial rib 48 (Fig 5,9) having a rounded ridge profile (facing leftward in Fig 6) to limit material stress on the membrane when in contact therewith (Para 54,55; it is noted that the phrase “to limit material stress on the membrane when in contact therewith” is a characteristic of the ridge profile; since one of ordinary skill in the art would recognize that stress would be higher if the ridge profile were sharp than if it were rounded, this limitation is met since the claim does not define a value of what stress is limited to); a propellant chamber (formed between top membrane 50 and bottom membrane 44, as seen in Fig 5; Para 60) occupying interior 
Re claim 2, Lord discloses that the drug reservoir has a pair of expandable membranes 50,44 (Fig 5,7) affixed to first and second opposed sides (one side to the left in Fig 8 and one side to the right in Fig 8, as labeled in annotated Fig A below) of the equatorial rib (as seen in Fig 8; Para 54) the first and second sides of the equatorial rib having rounded ridge profiles (as seen in Fig 8 and Fig A below) to limit material stress on the membranes when in contact therewith (as seen in Fig 9; Para 54) .

    PNG
    media_image1.png
    291
    660
    media_image1.png
    Greyscale

Re claim 3, Lord discloses that the drug reservoir has a single membrane (Para 71, “instead of employing two diaphragms, the reservoir section 20 includes a single diaphragm 50”) encapsulating the equatorial rib (as seen in Fig 11) and the equatorial 
Re claim 9, Lord discloses that the propellant has a pressure sufficient to eject all liquid contents of the drug reservoir (Para 72, with the covers 42 and 52 being curved to match the curvature of the diaphragms, the expanded diaphragms can conform to the covers and thus eject all contents).
Re claim 10, Lord discloses that the propellant is a material mixture that generates a total pressure greater than a pressure at a target site at body temperature (since Para 69, for example, discloses that the propellant pushes on the diaphragms to a degree that they expel their contents, one of ordinary skill in the art would recognize that this limitation is met because expelling would not be possible if the pressure at the target site at body temperature was greater than the total pressure generated by the propellant; additionally, Para 59 discloses that the propellant is “Freon” which, although not explicitly disclosed, is known to generate a total pressure greater than a pressure at a target site at body temperature (see Col 8, Lines 8-11 and Col 11, Lines 58-53 of Melsky et al. (US Pat 5,978,338) which discloses this and acts only as a teaching reference))..  
Re claim 11, Lord discloses that the equatorial rib has at least one bore (formed by thin sections 49, as seen in Fig 8) therethrough.  
Re claim 12, Lord discloses that the equatorial rib has at least two diametrically opposed bores (as seen in Fig 8, there is one bore on the left and one bore on the right) therethrough.
Re claim 13, Lord discloses that the at least one bore extends in a direction (the horizontal direction in Fig 9) perpendicular to a direction (the vertical direction in Fig 9) of compression of the drug reservoir by the propellant (as seen in Fig 9).  
Re claim 17, Lord discloses that the propellant has a pressure adjustable by heating (Para 59, “Freon”; although not explicitly disclosed, Freon is known to have a pressure adjustable by heating (see Col 8, Lines 8-11 and Col 11, Lines 58-53 of Melsky et al. (US Pat 5,978,338)  which discloses this and acts only as a teaching reference)).

Claims 1, 3, 4, 8, 10-15, 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann et al. (US Pat 5,957,890).
Re claim 1, Mann discloses an implantable pump 10 (Fig 1) comprising: a rigid housing 18 (Fig 1; “titanium”, Col 4, Lines 18-21); within the housing, a drug reservoir 12 (formed between the upper housing element 20 and the membrane 54, as seen in Fig 4) having an expandable membrane 54 (Fig 2,4) affixed to an equatorial rib 34 (Fig 2,3) having a rounded ridge profile (as seen in Fig 3, the outer-facing surface of the rib is rounded) to limit material stress on the membrane when in contact therewith (Col 6, Lines 38-42; it is noted that the phrase “to limit material stress on the membrane when in contact therewith” is a characteristic of the ridge profile; since one of ordinary skill in the art would recognize that stress would be higher if the ridge profile were sharp than if it were rounded, this limitation is met since the claim does not define a value of what stress is limited to); a propellant chamber 24 (formed between membranes 54 and 56, as seen in Fig 2; Col 6, Lines 18-22) occupying interior space of the housing (as seen in Fig 2), a propellant (“fluid propellant”, Col 6, Line 43) therein exerting a substantially 
Re claim 3, Mann discloses that the drug reservoir has a single membrane 54 (Fig 4) encapsulating the equatorial rib (as seen in Fig 3; it is noted that although a second membrane 56 is disclosed, this membrane does not form the drug reservoir) and the equatorial rib has first and second opposed sides (an upper side and a lower side, as seen in Fig 3 and annotated Fig B below) with rounded ridge profiles (as seen in Fig 3 and Fig B below) to limit material stress on the membrane when in contact therewith (Col 6, Lines 38-42).  

    PNG
    media_image2.png
    580
    743
    media_image2.png
    Greyscale

Re claim 4, Mann discloses a refill port 14 (Fig 1) fluidically coupled to the drug reservoir (Col 4, Lines 53-57) and having a self-sealing entry port 74 (Fig 7; Col 7, Line 9) in the rigid housing (as seen in Fig 7).
Re claim 8, Mann discloses a filter 28 (Fig 3; Col 5, Lines 26-32) and an ante-chamber 42 (Fig 3), the ante-Patent ApplicationAttorney Docket No. RPN-051chamber intervening between the drug reservoir and fluid lines 44 (Fig 3) leading to the cannula (as seen in Fig 3) and a refill port 14 (Fig 1) in the housing for filling the drug chamber (Col 4, Lines 53-57), the ante-chamber facilitating flushing of the bacterial filter through one of the fluid lines (due to the placement of the ante-chamber prior to the filter, as seen in Fig 3 and described in Col 5, Lines 23-25, the ante-chamber carries fluid to the filter and thus facilitates flushing of the filter through one of the fluid lines).
Re claim 10, Mann discloses that the propellant is a material mixture (“freon”, Col 6, Lines 47-51) that generates a total pressure greater than a pressure at a target site at body temperature (Col 6, Lines 47-56).
Re claim 11, Mann discloses that the equatorial rib has at least one bore 44 (Fig 3) therethrough (as seen in Fig 3).  
Re claim 12, Mann discloses that the equatorial rib has at least two diametrically opposed bores 44 (Fig 3; although only one of these bores in labeled with reference character “44” in Fig 3, a second bore 44 is shown beneath the labeled bore) therethrough (as seen in Fig 3).
Re claim 13, Mann discloses that the at least one bore extends in a direction (horizontal direction in Fig 3) perpendicular to a direction (vertical direction in Fig 3) of compression of the drug reservoir by the propellant (as seen in Fig 3).  
Re claim 14, Mann discloses an ante-chamber 42 (Fig 3) between the drug reservoir and the flow restrictor (as seen in Fig 3).
Re claim 15, Mann discloses at least one filter 28 (Fig 3; Col 5, Lines 26-32) in line between the drug reservoir and the flow restrictor (as seen in Fig 3).
Re claim 17, Mann discloses that the propellant has a pressure adjustable by heating (“Freon”, Col 6, Line 48; although not explicitly disclosed, freon is known to generate a total pressure greater than a pressure at a target site at body temperature (see Col 8, Lines 8-11 and Col 11, Lines 58-53 of Melsky et al. (US Pat 5,978,338) which discloses this and acts only as a teaching reference)).  
Re claim 20, Mann discloses at least one drainage cannula (not labeled in Fig 1, but seen extending distally from cannula 16). (It is noted that the term “drainage” does not impart any specific characteristics to the claimed “cannula” that differentiate it from any other cannula; therefore, any cannula can be considered a “drainage cannula”.)
Re claim 21, Mann discloses that the pump includes no internal circuitry (no circuitry is disclosed in the Specification nor shown in the Drawings).

Claims 1, 4, 6-8, 10, 11, 13-15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al. (US Pat 7,931,643).
Re claim 1, Olsen discloses an implantable pump 500 (Fig 51) comprising: a rigid housing 501a+501b (Fig 51); within the housing, a drug reservoir 506 (Fig 51) having an expandable membrane 505 (Fig 51) affixed to an equatorial rib 502 (Fig 51) having a rounded ridge profile (facing downward in Fig 51; although not clearly seen in Fig 51, this ridge profile can more clearly be seen as “rounded” in Fig 3) to limit material stress on the membrane when in contact therewith (it is noted that the phrase “to limit material 
Re claim 4, Olsen discloses a refill port 502b (Fig 51) fluidically coupled to the drug reservoir (Col 7, Lines 27-29) and having a self-sealing entry port 508 (seen in Fig 51 and labeled in Fig 50) in the rigid housing (as seen in Fig 51).
Re claim 6, Olsen discloses that the flow restrictor has a fluid path 512c (Fig 55) with a cross- sectional area ranging from 50 µm2 to 400 µm2 (Col 7, Lines 55-56 set forth that the width of the path 512c is 0.02 mm ± 200 nm (= 20 µm ± 200 nm) and the height of the path 512c is 0.005 mm ± 50 nm (= 5 µm ± 50 nm); this results in a cross-sectional area of 100 µm2).
Re claim 7, Olsen discloses that the flow restrictor is a microfluidic chip (as seen in Fig 53,54; Col 7, Lines 39-44).
Re claim 8, Olsen discloses a filter 509 (Fig 52; Col 7, Line 32) and an ante-chamber 506a (fig 52), the ante-Patent ApplicationAttorney Docket No. RPN-051chamber intervening between the drug reservoir and fluid lines (530 and the lumen of 531, as seen in Fig 52) leading to the cannula (as seen 
Re claim 10, Olsen discloses that the propellant is a material mixture that generates a total pressure greater than a pressure at a target site at body temperature (since Col 3, Lines 34-45, for example, discloses that the propellant pushes on the diaphragms to a degree that they expel their contents, one of ordinary skill in the art would recognize that this limitation is met because expelling would not be possible if the pressure at the target site at body temperature was greater than the total pressure generated by the propellant;).
Re claim 11, Olsen discloses that the equatorial rib has at least one bore 530 (Fig 52) therethrough (as seen in Fig 52, it is noted that although only the vertical portion of bore 530 is labeled in Fig 52, the horizontal portion extending distally therefrom is also a part of the bore 530).
Re claim 13, Olsen discloses that the at least one bore extends in a direction (horizontal direction in Fig 51) perpendicular to a direction (vertical direction in Fig 51)  of compression of the drug reservoir by the propellant (as seen in Fig 51).  
Re claim 14, Olsen discloses an ante-chamber 506a (Fig 52) between the drug reservoir and the flow restrictor (as seen in Fig 52).
Re claim 15, Olsen discloses at least one filter 509 (Fig 52; Col 7, Lines 31-33) in line between the drug reservoir and the flow restrictor (as seen in Fig 52).
Re claim 21, Olsen discloses that the pump includes no internal circuitry (no circuitry is disclosed in the Specification or shown in the Drawings).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. (PG PUB 2003/0050623) in view of Melsky et al. (US Pat 5,978,338).
Re claim 4, Lord discloses a refill port 16 (Fig 2) fluidically coupled to the drug reservoir (Para 45) and an entry port 34 (Fig 2) in the rigid housing, but does not explicitly disclose that the entry port is self-sealing. Melsky, however, teaches a refill port 18 (Fig 2; substantially similar to refill port 16 of Lord) fluidically coupled to a drug reservoir 46 (Fig 2; like chamber 36 of Lord) and a self-sealing entry port 134 (Fig 2; Col 9, Line 64) in a rigid housing (as seen in Fig 2) for the purpose of ensuring that the drug reservoir remains closes except for when being filled (Col 9, Lines 63-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lord to include the entry port as self-sealing, as taught by Melsky, for the purpose of ensuring that the drug reservoir remains closed except for when being filled (Col 9, Lines 63-65). 
Re claims 18 and 19, Lord discloses all the claimed features except a pressure-threshold bypass fluidic path for conveying to the cannula fluid injected through the refill port (as required by claim 18) and a pressure-triggered check valve in the bypass fluidic path (as required by claim 19). Melsky, however, teaches a refill port 18 (Fig 2; substantially similar to refill port 16 of Lord), wherein, the port provides a chamber 136 (Fig 2) for communication with a drug reservoir 46 (Fig 2; like chamber 36 of Lord) but also contains chamber 154 (Fig 2) in communication with a pressure-threshold bypass fluidic path 149+83+87+88 (Fig 2) for conveying to a cannula 24 (Fig 1,3) fluid injected through the refill port (Col 12, Lines 3-14) for the purpose of providing a second fluid different from that of the drug reservoir (Col 12, Lines 3-14), wherein the bypass fluidic path includes a pressure-triggered check valve 190 (Fig 2; Col 12, Lines 15-17, 21-28) for the purpose of ensuring that a leak would not be able to follow the bypass fluidic path to the cannula (Col 12, Lines 17-21). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lord to include the refill port with a second chamber and to include a threshold bypass fluidic path, as taught by Melsky, for the purpose of providing a means for delivering a second fluid different from that of the drug reservoir and also include and a pressure-triggered check valve, as taught by Melsky, for the purpose of ensuring that a leak of this second fluid would not be able to reach the cannula (Col 12, Lines 3-14 and Lines 17-21). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. (PG PUB 2003/0050623) in view of Li (PG PUB 2013/0184640).
Re claim 5, Lord discloses all the claimed features except explicitly that the flow restrictor is sized to permit an outflow from the cannula ranging from 0.1 µL/day to 20 .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. (PG PUB 2003/0050623) in view of Heller et al. (PG PUB 2016/0278899).
Re claim 16, Lord discloses a propellant fill port 68 (Fig 9; Para 61) with a plug (Para 61) but does not explicitly disclose that this plug is a self-sealing elastomeric septum. Heller, however, teaches a propellant chamber 67 (Fig 20E,20F) with a fill port having a plug 68 (Fig 20E,20F) in the form of a self-sealing elastomeric septum (Para 322) for the purpose of providing an easy to use means for recharging the propellant chamber (Para 322). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lord to include the plug of the propellant fill port as a self-sealing elastomeric septum, as taught by Heller, for the purpose of providing an easy to use means for recharging the propellant chamber (Para 322).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (US Pat 5,957,890) in view of Li (PG PUB 2013/0184640).
Re claim 5, Mann discloses all the claimed features except explicitly that the flow restrictor is sized to permit an outflow from the cannula ranging from 0.1 µL/day to 20 µL/day.  Li, however, teaches an implantable pump comprising a restrictor sized to permit an outflow ranging from  0.1 µL/day to 20 µL/day (Para 73, “flow rates between 400 nl/min and 5 µl/min” results in flow rates between 11.95 – 7200 µl/day – 11.95 µl/day is within the claimed range) for the purpose of delivering a typical amount of insulin for the treatment of diabetes (Para 3,73). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mann to include the flow restrictor such that it permits an outflow from the cannula ranging from  0.1 µL/day to 20 µL/day, as taught by Li, for the purpose of delivering a typical amount of insulin for the treatment of diabetes (Para 3,73).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US Pat 7,931,643) in view of Heller et al. (PG PUB 2016/0278899).
Re claim 16, Olsen discloses a propellant fill port 541 (Fig 50) but does not explicitly disclose that the port includes a self-sealing elastomeric septum. Heller, however, teaches a propellant chamber 67 (Fig 20E,20F) with a fill port comprising a self-sealing elastomeric septum 68 (Fig 20E,20F; Para 322) for the purpose of providing an easy to use means for recharging the propellant chamber (Para 322). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Olsen to include the propellant fill port with a self-sealing elastomeric .

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US Pat 7,931,643) in view of Lord et al. (PG PUB 2003/0050623).
Re claim 17, Olsen discloses that the propellant can be “any suitable propellant” (Col 7, Lines 17-19) but does not explicitly disclose that the propellant has a pressure adjustable by heating. Lord, however, teaches a substantially similar pump that uses a propellant that has a pressure adjustable by heating (Para 59, “Freon”; although not explicitly disclosed, Freon is known to have a pressure adjustable by heating (see Col 8, Lines 8-11 and Col 11, Lines 58-53 of Melsky et al. (US Pat 5,978,338) which discloses this and acts only as a teaching reference)) for the purpose of ensuring that the propellant can both expand to deliver fluid from the drug reservoir but contract to allow for refilling of the drug reservoir (Para 59). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Olsen to include the propellant as one that has a pressure adjustable by heating, as taught by Lord, for the purpose of ensuring that the propellant can both expand to delivery fluid from the drug reservoir but contract to allow for refilling of the drug reservoir (Para 59).
Re claim 20, the cannula 531 of Olsen is shaped such that it appears to be configured for distal connection to a longer cannula, but this is not explicitly disclosed; therefore, Olsen does not disclose at least one drainage cannula. Lord, however, teaches a first cannula 14 (Fig 1; comparable to cannula 531 of Olsen) that is distally connected to a drainage cannula (“catheter”, Para 41) for the purpose of delivering fluid from the drug chamber into the patient’s blood stream or to a selected location in the 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US Pat 7,931,643) in view of Melsky et al. (US Pat 5,978,338).
Re claims 18 and 19, Olsen discloses all the claimed features except a pressure-threshold bypass fluidic path for conveying to the cannula fluid injected through the refill port (as required by claim 18) and a pressure-triggered check valve in the bypass fluidic path (as required by claim 19). Melsky, however, teaches a refill port 18 (Fig 2; substantially similar to refill port 502b of Olsen), wherein, the port provides a chamber 136 (Fig 2) for communication with a drug reservoir 46 (Fig 2; like the chamber formed by the interior of port 502b of Olsen) but also contains chamber 154 (Fig 2) in communication with a pressure-threshold bypass fluidic path 149+83+87+88 (Fig 2) for conveying to a cannula 24 (Fig 1,3) fluid injected through the refill port (Col 12, Lines 3-14) for the purpose of providing a second fluid different from that of the drug reservoir (Col 12, Lines 3-14), wherein the bypass fluidic path includes a pressure-triggered check valve 190 (Fig 2; Col 12, Lines 15-17, 21-28) for the purpose of ensuring that a leak would not be able to follow the bypass fluidic path to the cannula (Col 12, Lines 17-21). Therefore, it would have been obvious to one of ordinary skill in the art at the time . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 5,176,644 to Srisathapat, US Pat 6,280,416 to Van Antwerp, PG PUB 2006/0089619 to Ginggen, and US Pat 4,969,873, PG PUB 2006/0271021 and PG PUB 2012/0253270 to Steinbach each disclose an implantable pump comprising a rigid housing, a drug reservoir having an expandable membrane, a propellant chamber, a cannula and a flow restrictor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783